            Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    AMERICAN SOYBEAN ASSOCIATION,
    and PLAINS COTTON GROWERS, INC.,

           Plaintiffs,

    vs.

    U.S. ENVIRONMENTAL PROTECTION
    AGENCY, et al.,                                     Case No.: 1:20-CV-03190

           Federal Defendants, and

    BASF CORPORATION, et al.

           Defendant-Intervenors.




      GROWERS’ OPPOSITION TO FEDERAL DEFENDANTS’ MOTION FOR STAY

                                       INTRODUCTION
          The Federal Defendants 1 ask the Court to stay this case while the D.C. Circuit weighs

several protective petitions. EPA seeks that stay even though it agrees jurisdiction rests in

this Court and even though a related case in the District of Arizona is proceeding full steam

ahead. The Court should decline. Growers 2 filed their protective petitions only to avoid

waiving FIFRA jurisdiction on the off chance a court decides this dispute should start in

circuit court. Thus, a stay is unlikely to achieve any judicial economy. Instead, the D.C.



1
  The Federal Defendants are the U.S. Environmental Protection Agency, EPA Administrator
Michael S. Regan (automatically substituted for Andrew R. Wheeler under Federal Rule of
Civil Procedure 25(d)), and Acting Division Director of EPA’s Office of Pesticide Programs,
Registration Division, Marietta Echeverria.
2
  The American Soybean Association and Plains Cotton Growers, Inc.


                                                1
         Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 2 of 7




Circuit will likely dismiss the protective petitions without resolving any merits issues before

this Court—especially because the only parties contesting jurisdiction above just recently

moved to dismiss their petition. What is more, a stay also prejudices Growers, locking them

out of this Court while another court, across the country, decides issues impacting Growers.

If the Court is inclined to grant a stay anyway, it should decide the fully briefed motion to

dismiss first. Imposing a stay while leaving that motion pending would compound the

prejudice to Growers and undermine judicial efficiency.

                                 STANDARD OF REVIEW
       Because a stay is “an extraordinary remedy … the party seeking a stay bears the burden

of showing that the stay is needed and warranted.” Nat’l Indus. for Blind v. DVA, 296 F.

Supp. 3d 131, 137 (D.D.C. 2017). “If there is even a fair possibility that the stay will work

damage to someone else,” the movant “must make out a clear case of hardship or inequity in

being required to go forward.” Ctr. for Biological Diversity v. Ross, 419 F. Supp. 3d 16, 20

(D.D.C. 2019) (cleaned up) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Three

considerations drive a stay analysis: “(1) harm to the nonmoving party if a stay does issue;

(2) the moving party’s need for a stay …; and (3) whether a stay would promote efficient use

of the court’s resources.” Id. And if the moving “party seeks an indefinite stay,” a stay cannot

issue absent “a balanced finding that such need overrides the injury to the party being stayed.”

Novenergia II – Energy & Environment (SCA) v. Kingdom of Spain, No. 18-cv-01148, 2020

WL 417794, at *3 (D.D.C. Jan. 27, 2020) (quoting Belize Soc. Dev. Ltd. v. Gov’t of Belize,

668 F.3d 724, 732–33 (D.C. Cir. 2012).




                                               2
              Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 3 of 7




                                             ARGUMENT
I.          Growers’ claims should proceed in this Court now.
            EPA moves for an indefinite stay of this case “pending issuance of the D.C. Circuit’s

     mandate in American Soybean Association v. Regan, 20-1441.” See EPA Mot. at 6. For three

     reasons, the Court should deny the motion. 3

            First, the requested stay would prejudice Growers. Although EPA has moved to stay

     this case, it has not done so in Center for Food Safety v. EPA, a District of Arizona case

     concerning the same agency actions. In fact, EPA has done the opposite; even though EPA

     keeps requesting extensions to file the administrative record index here, it has already filed it

     in Arizona. See Notice re: Filing Certified Index to Admin. Record, Ctr. for Food Safety v.

     EPA, No. 20-cv-555 (D. Ariz. July 26, 2021), Dkt. 54. And the District of Arizona has

     recently unstayed those proceedings (to which Growers are not a party), signaling that it

     intends to move towards the merits. See Order Lifting Stay, Ctr. for Food Safety v. EPA, No.

     20-cv-555 (D. Ariz. July 28, 2021), Dkt. 56. Staying this case while the Arizona action

     proceeds prejudices Growers, leaving them locked in limbo and voiceless, while a court across

     the country weighs the same agency actions. Given that the District of Arizona is pushing

     forward, “the balance of hardships—and, indeed, the interests of justice—strongly favor”

     keeping Growers’ case live too. Chevron Corp. v. Republic of Ecuador, 949 F. Supp. 2d 57,

     72 (D.D.C. 2013).

            EPA suggests that Growers can “protect their interests” through the D.C. Circuit

     petition. EPA Mot. at 5–6. While that might be true in form, it is not so in function. Because


     3
      While Growers oppose EPA’s stay request, they do not object to Growers’ request for a one-
     week extension to file the AR index. Growers agree that EPA should be ordered to file the
     AR index within a week of the Court’s order resolving EPA’s motion.


                                                    3
         Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 4 of 7




the D.C. Circuit is unlikely to reach any merits issues, there is little to “protect” above. That

is even more true now that the only parties disputing jurisdiction, the environmental interest

groups, are abandoning their circuit court petition. See Mot. to Dismiss Case Voluntarily,

Ctr. for Food Safety v. EPA, No. 20-1043 (D.C. Cir. Aug. 6, 2021), ECF No. 1909405. In

fact, those groups went even further, admitting that they “took the position that appellate

jurisdiction is proper only in the hopes of a more expeditious resolution of this case.” Mot. to

Determine Jurisdiction, Ctr. for Food Safety v. EPA, No. 20-cv-555 (D. Ariz. Aug. 6, 2021),

Dkt. 57 at 1 (emphasis added).        Thus, once it became apparent that the D.C. Circuit

proceedings would likely take months (or longer) to resolve, environmental interest group

petitioners switched jurisdictional horses, now arguing that jurisdiction lies in district court.

Id. at 1–3. As a result, everyone challenging the Dicamba Decision agrees: jurisdiction lies

in district court. Staying this case to let the circuit court dismiss for want of jurisdiction only

undercuts Growers’ opportunity to have their claims heard while the District of Arizona case

(which could also impact Growers) leapfrogs this one.

       Second, on the other side of the ledger, moving forward does little harm to EPA.

Because a stay under the circumstances would harm Growers, EPA had to “make out a clear

case of hardship or inequity in being required to go forward.” See Ross, 419 F. Supp. 3d at

20. It did not. In any event, there is no conceivable “clear case of hardship or inequity”

anyway. Id. EPA is apparently ready to file the administrative record index; it just did so in

Arizona. And while EPA would, of course, need to litigate here and in the circuit court, that

burden is neither heavy nor enough to support a stay. See Lockyer v. Mirant Corp., 398 F.3d

1098, 1112 (9th Cir. 2005) (“[B]eing required to defend a suit, without more, does not

constitute a ‘clear case of hardship or inequity,’ within the meaning of Landis.”). Whatever


                                                4
                Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 5 of 7




      burden that poses, it cannot “override the injury to the party being stayed”—Growers.

      Novenergia, 2020 WL 417794, at *3.

             Third, the off chance that a stay preserves judicial resources does not justify a stay.

      No doubt, EPA has a point: if the D.C. Circuit reaches the merits, this case could be “rendered

      moot.” EPA Mot. at 5. But if, as is far likelier, the D.C. Circuit merely dismisses Growers’

      protective petition, a stay works against judicial economy. In that more probable scenario,

      the D.C. Circuit decides no merits issues, the Court needs to reacquaint itself with this case,

      motion to dismiss re-briefing might be necessary (given years’ worth of new case law), and

      Growers will still be far away from any relief and far behind the Arizona case. A stay, in

      other words, is unlikely to “promote efficient use of the parties’ and courts’ resources.” Ross,

      419 F. Supp. 3d at 22. In addition, this Court might become the focal point of the dicamba

      litigation—there is a pending motion to transfer the Arizona case here. See Joint Mot. to

      Determine Jurisdiction, Ctr. for Food Safety v. EPA, No. 20-cv-555 (D. Ariz. May 21, 2021),

      Dkt. 30. Staying this case makes even less sense in light of that motion, which would generate

      significant judicial efficiencies at the district court level.

II.          If the Court does stay this case, it should decide the pending motion to dismiss
             first.
             If the Court is inclined to stay this case, it should decide the fully briefed motion to

      dismiss first. Deferring that motion amplifies prejudice to Growers and undermines judicial

      economy. EPA’s motion to dismiss asks the Court to dismiss the Amended Complaint, order

      Growers to file a 60-day notice of intent to sue under the ESA, and wait 60 days before filing

      a second amended complaint. Thus, if the Court punts the motion to dismiss now, but grants

      it post-stay, Growers will face another two months of backend delay. On the flip side, if the

      Court decides the motion now and rules against Growers, Growers could send a 60-day letter


                                                        5
         Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 6 of 7




during the stay period, shaving two months off the litigation timetable. Deciding that motion

now also maximizes the Court’s and parties’ resources. Rather than let the motion turn stale,

requiring that the parties re-brief the motion and the Court refresh itself on the issues, the

Court should decide the motion now.

                                      CONCLUSION
       For these reasons, the Court should deny EPA’s motion and order it to file the

administrative record index within seven days.

       Dated: August 13, 2021

                                    Respectfully submitted,

                                    /s/ Edmund S. Sauer
                                    Bartholomew J. Kempf, Esq.
                                    D.C. Bar No.493390
                                    Edmund S. Sauer, Esq.
                                    D.C. Bar No. 500985
                                    Bradley Arant Boult Cummings LLP
                                    1600 Division Street, Suite 700
                                    Nashville, TN 37203
                                    615-252-2374
                                    bkempf@bradley.com
                                    esauer@bradley.com

                                    /s/ Kyle W. Robisch
                                    Kyle W. Robisch, Esq.
                                    D.C. Bar No. 0113089
                                    Bradley Arant Boult Cummings LLP
                                    100 N. Tampa Street, Suite 2200
                                    Tampa, FL 33602
                                    T: (813) 559-5500
                                    krobisch@bradley.com




                                              6
         Case 1:20-cv-03190-RCL Document 68 Filed 08/13/21 Page 7 of 7




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed electronically with the

United States District Court Electronic Filing System, which will electronically send copies

to all counsel of record.

                                   /s/ Edmund S. Sauer
                                   Edmund S. Sauer




                                             7
